PER CURIAM
Defendant was convicted of first-degree theft. The trial court imposed a durational departure sentence based on findings of persistent involvement in similar offenses unrelated to the crime and harm or loss significantly greater than typical. On appeal, defendant argues that the sentence is unlawful because it is based on facts not admitted or found by a jury, in violation of Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004). The state concedes that, in light of our decisions in State v. Gornick, 196 Or App 397, 102 P3d 734 (2004), and State v. Perez, 196 Or App 364, 102 P3d 705 (2004), rev allowed, 338 Or 488 (2005), defendant is correct. We accept the concession.
Sentence vacated; remanded for resentencing; otherwise affirmed.